; ’ \¢
Case: 1:19-cv-00216 Document #: 8 Filed: 03/22/19 pee Bor 13 PagelD #:28 r

RECEIVED

MAR ae 2019 i.
- THOMAS G. BRUTON _

 

 

 

’ UNITED STATES DISTRICT COURT .
NORTHERN DISTRICT OF ILLINOIS CLERK, US. DISTRICT COURT
EASTERN DIVISION |
_AYyo DONN
(Enter above the full name — ; ‘res Hole
of the plaintiff or plaintiffs i in Oe . M g Judge Valdez
this action) St ued
VS. Case ise,

 

| ; Be (To be. supplied by the Clerk of this Court
Diteqctor : Mr Gavin at central Kitchen oo :

OifestoR: fr AS Kel of Central Kitchen
eit lap of Central Kitchen »
. My Corvectiawal food Serives
Premier roanage ment |

Su Poy rc entendémt af Ce nteal Ks itch en
_ (Enter above the full name of ALL
-defendants in this action. Do not

a "Amended complaint

CHECK ONE ONLY:

 

COMPLAINT. UNDER THE CIVEL RIGHTS ACT, TITLE 42 SECTION 1983
U.S. Code (state, county, or municipal defendants)

COMPLAIN T UNDER THE CONSTITUTION ("BIVENS e ACTION), TITLE
28 SECTION 1331.U.S. Code (federal defendants)

OTHER (cite statute, if known)

 

- BEFORE FILLING OUT f. HIS COMPLAINT, PLEASE REFER TO "INSTRUCTIONS FOR
FILING." FOLLOW THESE INSTRUCT: IONS CAREFULLY. .

 
|

Cages 4: 18-0216 Document #: 8 Filed: 03/22 abe 2 of 13 PagelD #:29

V5.

LC Co K County
| Pom Dart

 

 
 

 

Case: 1:19-cv-00216 Document #: 8 Filed: 03/22/19 Page 3B PagelD #:30

Plaintiff(s):

AL Name Avo Donn |

 

B. List all aliases:

C. Prisoner identification number:

 

D, Place of present confinement: Com k County —j qi fe

-E, Address: ane O cali Fam L division R-30

o Lt [O68

g
(lf there is more 7 one. Os CAS then each olaintitt must list his or her name, aliases, I, D,
nuinber, place of confinement, and current address according to the above format Of a.

separate sheet of paper. y

Defendant(s):
(In A below, place'the full name of the first defendant i in the first blank, his or lier official

position in the second blank, and his or her place of employment in the third blank, Space
for two. additional defendants is provided in B and C. )

A Defendant: He Gq Vine 6 feo!) di ceat to: ¢ or Cou tral Pheer

Title: | Di Reagtor. of Ki Lehen_ in Cook Covint | geil

‘ptnaee of Employment: Coo K Cc OU not y_ TGs |

B. Defendant: Mr MS Kay

Title: Dikeator of . central | Kitchen of Coo k count Ts

Place of Employment: Cow K Coun ty xail

6 Defendant: AL L. Den lap i |
| Title; Di Restor We central [ Ki tchen F Cook County oi /

Place of Buiployment Crok Count | 4 g! |

(If you have more than three defendants, then all additional defendants must be listed |
according to the above format on a separate sheet of paper.)

2 Revised 9/2007.

|

 
Case: 1:19-cv-00216 Document #: 8 Filed: 03/22/19,Page Mot 13 PagelD #:31

 

D.|
‘Nome: CMB. (edie gedeny | Foo) Service
Hitle: Super ViSors Over Kee Pierce et

a

Name: Prec pier managament
Lids Foo.) SuPpervi Sars
| Place of Employ ment : Cook County saul
EI | Superentendent of Central Ki eleein
. Hi + LIE: over See'er of Central K+chen
Gi Name: Tom. Doct
® title > Cook Count¥ Sheriff
iP er of Em ploy meat : Coo KK County sail
H, Name: Cook County ,
| title M County of Lia JT 4! |
| Place me Em plog ment: (ok County

 

 

 
 

 

Case: 1:19-cv-00216 Document #: 8 Filed: 03/22/19 Page 5 of 1s RAYBD #:32

 
 

ET

Wt. List ALL lawauitd you (and: your rco-plantify if any) have led 3 in any state or feted
court tie the United States: - - iT4e Os 5 3}

, ending
. Leg P nae |
Pears ETAL |

B. Approximate da date of Sint lawsuit:. 14 ONAN

-C. List all ae (if you had sb corps), including any aliases: Avo, Oy ar )

  
 
 

A. > Name of oaise and docket number: ‘ Mi)

 

 

 

D.. . Listall defendants: _S €rGeant Speers Cook County OCiceg

 

 

 

vile Conti in which the lawsuit was filed Gt federal court, name the district; if state coutt
name the county): _Peclo <j ——

a Name of judge to whom case was assigned: Chir les — a G f gle, Sc
LAA a Valder

G. _Henia gmmnate: Asslut- Ro Her V

 

 

HH Disposition. of this case (for example: Was the case dismissed? Was it appealed?
Is it still ponding? still je nds ng

 

 

 

ae

' IFYOU HAVE FILED MORE THAN ONE LAWSUIT, THEN YOU MUST DESCRIBE THE
ADDITIONAL LAWSUITS ON ANOTHER PIECE OF PAPER, USING THIS. SAME
FORMAT. REGARDLESS OF HOW MANY CASES YOU HAVE PREVIOUSLY FILED,
YOU.WILL NOT BE EXCUSED FROM FILLING OUT THIS SECTION COMPLETELY,
AND FAILURE TO DO SO MAY RESULT IN DISMISSAL OF YOUR CASE. CO-_ .
PLAINTIFFS MUST ALSO LIST ALL CASES THEY HAVE FILED.

I. sanpioeis date of disposition:

3 Revised 9/2007
 

Case: 1:19-cv-00216 Document #: 8 Filed: 03/22/19 Rage ehe3 PagelD #:33

List ALLIs lawsuits you (and. your co-plintifi if any) have f filed in any state or federal
court i in the United States: - -

A.

8 of Gasp end deste duteban Cai | lL \ 4 — CV-OD2\b
O Dunn Ve Coal. ey She mie

Approximate date of filing lawsuit:- | =i] 4

List all plaintiffs (if you had co-plaintiffS), including any aliases: NVQ Duyn

 

 

| List all defendants: (Ook  Courrh/ Sheil Pete |

zi AL

 

name the county): tec

Court in which the lawsuit “is filed if federal court, name the district; if state amt
ale

Name of judge 1M worn rise was assigned: me hale s , Ry Alo yale. SF,
AMNew2tc, _ 2

| Basic claim made: “Slip Gnd. CT beck. ayy

 

 

Disposition. of this case (for example: Was the case dismissed? Was it —_— 4<?
Is it still pending?): _ 116m. Sed - Decause eu deta Ds dD jot

State. a Clot: MM

218:

Approximate date of disposition:

' [FYOUHAVEFILED MORE THAN ONE LAWSUIT, THEN YOU MUST DESCRIBE THE
ADDITIONAL LAWSUITS ON ANOTHER PIECE OF PAPER, USING THIS SAME
FORMAT. REGARDLESS OF HOW MANY CASES YOU HAVE PREVIOUSLY FILED,
YOU WILL NOT BE EXCUSED FROM FILLING OUT THIS SECTION COMPLETELY,
AND FAILURE TO DO SO MAY RESULT IN DISMISSAL OF YOUR CASE. CO: .
PLAINTIEFS MUST ALSO LIST ALL CASES THEY HAVE FILED.

3 Revised 9/2007

 
 

ay ; Case: 1:19-cv-00216 Document #: 8 Filed: 03/2249 PaofMr of 13 PagelD #:34

~

IV. Statement of Claim: "
State here as ‘briefly’ as: possible. the facts of your case. ‘describe how each defendant is:
involved, including names, dates, and places. Do not give any legal arguments or cite any
cases or statiites,. If you intend to allege a nuttiber of related claims, number and set forth

- each claim i ina separate paragraph. (Use as much saa as you heed, Attach extra sheets
if necessary.) .

ON Lhe le wos Woorking, Hendtol kilchen ot the
Cook County Sail for delainees: \Whon i Slip an G wel
Moor wece Ne ea were put out Shateding Caution vel

' Poo. CO Phono, Called Gere made. Ware. Sill 7 center
oo Kvehon ET Came 3 were Sater Qurce lou EMT

On 0. Shrecec ko Sirogers, \Nosphal Vee Ray. hus:
w Rous were taken’ 4 ee \odec = were told by
Lhe | lock” that “nist Wulae, So Mi spine. 6 Secor

| Doctor {oid ue Sat cache LOU (iy day Spine

7 TL were Sect yack: 40 Cook Cook. Coon Sai |
- & oe “Housed in Cock County, Sil Divison & RIEU Medicd
- De bo Ay aa Sn\ucy = Now Ul. Laid CG Cane
Gin Used GQ Lnoe | Onec Qe ova, Aisand Em On |
Ran Medication Mat dose wot ‘asl Ger cl Gil
L0Gke Up Lot lens ct Maint clue tes Shecucict' a

 

Poi Qn 2-22-14 TT Cuere oul On & Naw maoditebion

;
Cail _Gabenenten Lolaicla nok holwing Oh _CA\ “eles isonet
C Grievance. Clan th ho Ledicabion Ww aot retina Ang

,

4 ‘Revised 9/2007

 
 

 

Case: 1:19-cv-00216 Document #: 8 Filed: 03/22/19 Rage Bi 13 PagelD #:35

Wt

om

Contrall Numer to heb arievance 1S. 20 Veh \S2.02-08 wolldss4 a's |

On 12-24-15 6 ue Lk re ‘oben, Cl Strogecs los pha
ON \~7-19 3. Sw Gs doctae L_ ase & doctot.
tor Q Copy. of JY. Midi Col records | but. xX ubis
cobee thom. due. ho Mau ack. QE ZL eet Dodo
; dard @hy{sical 4 tho ceo Aloo tol 4 oy Case Worcke |
* Us ahker to onctle.” police. Sto 00 ah Adc Ween

\o cet Lud wed cou. Records, Keo AALS: adecstecelige
Teas CG ype. esa. =

Claiml Te bods thay lend: out i doen onde YoU
trom Falling in Woe: Ly pe of enviorment Only”

See protect | Uo co geihine se Coot —

ote” 2 é
2, “Le. Ore to LUeAc rubber. books Yo keep forte

shes: clay: it doesent Kot provent bal Wun
Carrel Clio. te . Myvot >: sl 2 On VOC, vel Coo.

(oNa\ Enyred Ay beck ard L_ coined
AS Thore. Cre Wo Se Re On walls OC Windows “taling

Coohond Whon were Wearing, \ocots Skill @ ist
a Slipains | Shick ng, OC ral lhngete.
J! JS _S

Revised 9/2007

ro nrcne ne recmancon heme renee
ly . Gone 1:19-cv-00216 Document #: 8 Filed: 03/22/19.Rage Yff 13 PagelD #:36

c

4 = MB buns Cire. “dot the: only 5 EL SOYY we ok

Loveline, Ot Cook County. Sci Centcal
bilchon.

 

a) Whar ti leche: ACE repo Samad Outs Gaherlty |
won Lunsae due to the Soh. Nigthung, bce dono. |

 

4h when Ct Ausecvisor = “Loueted Cor Noe — Origen.
| Lith WS cme Sou: udhal Sappenccl Canc. Wocle
| Me ine ident. reno ae

 

) “7 thes Sunecvicor Cilse a bey Ave het ho

a heen, Cormplcining Ohout \4. to: Cond C wou, Yo |
i ake this Cure Sl for Vw. Sup ecvisor's Dail :
7 -Ceetans ‘o wor __

 

atc, The. Wage Sopecvisch. Boon Yas sock

Lyd hoe Worle Coot Any io Encl “6 WDC to,

Make iy Aer, Sale. By ly ride: ng Com pliants about maki ny
thq “Premine_ Need to det \Yeir cathy) a0 Order

i+ sai)

| Call, And ‘oretite Yer sede Conl not live to 22

s Revised 9/2007

 

WyeRore Somenna. Qe erse get act oc You a ~

 
 

Case: 1:19-cv-00216 Document #: 8 Filed: 03/22/19 Page/t0 otitZageiw #:37

Gout Ae she To wks AS Clee: reseands: ake. _*
_ er. Yhis Mier Ot ee heel pecouse: he
runs tho _ Cook County: SoM Conc Puen hla

| Vhcct C0e on i) Ook. County =o), le Has Jat to lool - -
+e Qound and check fh: Ag out, (Zi Sore) fRom Liv +o fime | a"

io xy Com Secting Compensad (00) clamae, Goel. Qi
Qastoing e leer Hyatt LIL nol ABR Aryl othe pre —
“Au de lanes, SoA, 7

 

“ x Avo Dunn. LS. Sang cat he ile. leadaws } awe
Bee ivcli vidual And DlOicial Cop coiti es Que
~ Madehing Aud Duan Gt hits Ox ern bees Lado.
do Quitleenth Grade 10 Vs Uniterl “shales
2 ie nie Conch cerbion, ‘Xo. \ive C wid - Work WG sale
God heath eo comme nt Lele Cs —— wet

— Laimee.

 

 

ANS 5 keey gektive, denied AN “Lotion eccels,

 

as J Was old wel Veo. USrccs\ uecanial
nce Vis : Peun silt Shu Laity Me bor he. rest

ire >
ot My \i be. Mes 5. tion V na ze, Doyen dewitig¢

5 Revised 9/2007

 
 

AY

HS] The Grea were ny UY sel Aoserb Nave.

_ +16

_|Beccuse, Ju sine \ncus Shoeg Pain Qund_keeps.

eke Sumeccd tho

thay Gue to walk around the Kitchen fran Time +6 Tin e.)

tH Direactors: Mm. MR gpa 15 very Aweqk of

ase: 1:19-cv-00216 Document #: 8 Filed: 03/22/19 payor bh PagelD #:38

me Prom S\ee Pine cncl = will poed Sreangec
yan Medicebon or _ Ga shat in Ly Seine Yo relieve,
Some OF Yo pou

AN
Tam¥ eed of help

GQ Slip free Sie Clone Iso 145 Candat Or CLitame.
fe then 2 S/iPPed

3 p eaten dae
\S CLARE

OP tho Sal) tusses that Sping, On en Sa ila
Nething iis being dene. ( heres No Doobtin my mivd thet

Saf hy TFosges Lheat Joes On La central K Fehie hn
Ond i$ (25 Pon Sea Ble for Detanees Softy Cohen Working :
INS Centrel kitchen of Cook County +a.l or shou M0 2
Knew Lohet iS Joins On Uditai ee Shee contra! Kitchen
luhen it Comesto Softy. L lugs e/lucys folD fist

pity Seg ig 7 ts $ :
fom Dot Sak ol) Be Ware of BS LsSuase S
Becavse it Part of His FoR. Mp is tis Joe

To Mike Sure Detainees avd Staff Gre Se

aw) unHarmed.

 
WM HAGE 1:19-cv-00216 Document #: 8 Filed: o3/22/12paye (Lot 13 PagelD #32 46

 

V. : ore

State briefly exactly what’ you ‘want the court to do ioe you. Make no legal arguments, Cite
.Mo cases or cc.

| Dig ate +f Seeks COmpen sae 4 and Hone

Dare ye < Fe. Be. Sper fied oF Gy. IE pare

 

 

 

 

VI. The plaintiff demands that the case be tried by ajury. BY yes 1 no

- CERTIFICATION

By signing this Complaint, I certify that the facts. stated in this

_. Complaint are ttue to the best of my knowledge, information and ~
belief. I understand that if this certification is not correct, I may be. .
subject to sanctions by the Court, oe

signed this || dayot 2,20 /9

 

Ouse Num
Signature @f plaintiff or plaintiffs)

Ayo Donn

(Print name)

| 2.0f B/o/ 702

-(.D, Number) a .
PO Bo O08%002
chic $6 9° TL lob os

(Address)

 

6, _ & Revised 9/2007

1
S:UUNETEREIEEALNSUETEREEEN

 
Case: 1:19-cv-00216 Document #: 8 Filed: 03/22/19 Page 13 of 13 PagelD #:40

 

A A

03/22/2019-2

 

Judge Norgle
_ Mag. Judge Valdez
PC 4

 
